Newton, J.
Plaintiff, pleading the doctrine of res ipsa loquitur, sued to recover for personal injuries resulting from a gunshot while hunting. Defendant pleaded a general denial, contributory negligence, and assumption of risk. Verdict and judgment were entered for defendant. We affirm the judgment.
The record discloses that plaintiff, defendant, and two other men were engaged in hunting pheasants. They lined up abreast and proceeded south through a field *561sown to brome grass which stood 18 to 24 inches in height. A creek bed approximately 15 feet deep meandered in a southerly direction through the field. The creek area contained heavy vegetation consisting of grass, brush, trees, and hemp and other weeds as high as a man’s head. Plaintiff, on the extreme right of the line, crossed a fence and walked in the adjoining field, somewhat in advance of the line formed by the other hunters who were aware of his position. The other three hunters walked in or along the meandering creek bed and at times were out of plaintiff’s view. On reaching a point where the creek bed turned sharply to the left, plaintiff crossed the fence, entered the field occupied by the others, and assumed a position about 138 feet south from the creek bank and 168 feet from the fence on the right or west. There he waited for the other three hunters who were walking toward him to work through the creek bed. As defendant neared the south bank of the creek, he stepped onto a small plateau approximately 5 feet lower than the level of the field to the south. A covey of quail flushed and defendant shot one. This is the shot, aimed to the south, which injured plaintiff. On the lip of the bank and in the area between plaintiff and defendant stood brome grass 18 to 24 inches in height, clumps of other weeds about 3 feet high, and hemp weeds. Plaintiff stated he stood watching a farmer in the field to the southwest, heard a shot, turned, and saw a quail and a hunter who shot at the quail. Plaintiff was struck by pellets from the shell fired. This is substantially the evidence introduced by plaintiff. Defendant’s evidence developed conflicts relating to the positions occupied by the parties at the time the accident occurred, the distances from the fence to plaintiff’s station and between plaintiff and defendant, also as to whether or not the parties were in view or sight of each other at the time the shot was fired.
Plaintiff assigns as error the failure to give a tendered instruction and the giving of certain instructions sub*562mitted by the court. In regard to the latter proposition, it is noted that the court had submitted all instructions to the respective attorneys and given them ample opportunity for examination of the instructions prior to their submission to the jury. A number of objections to the proposed instructions were made by defendant’s attorney. Plaintiff’s attorney objected to instruction No. 4 and insisted that in lieu of this instruction, the one he had tendered be given. No other material objections were made by plaintiff’s attorney although he, participated in a general discussion of the proposed instructions.
In view of this situation, it is apparent that plaintiff led the court to believe the instructions were satisfactory except for failure to give the one requested. Plaintiff cannot now complain of the instructions given. See Beveridge v. State, 183 Neb. 406, 160 N. W. 2d 229.
Plaintiff’s requested instruction is as follows: “You are instructed that a loaded firearm is a dangerous, instrumentality and when a person has a gun in his sole possession and control and it is discharged he is held liable for the injuries caused thereby, unless he shows that he took all reasonable precautions to guard against accidents and that the manner of firing the weapon did not involve any careless act on his part.” It was refused.
The court did instruct that in handling a loaded shotgun, defendant was “charged with the highest degree of care.” It is plaintiff’s position that this instruction does not “place an adequate degree of duty upon defendant.” Negligence is usually defined as “doing of something which an ordinarily prudent person would not have done under the same or similar circumstances, or the failure to do something which an ordinarily prudent person would have done under the, same or similar circumstances.” Edmunds v. Ripley, 172 Neb. 797, 112 N. W. 2d 385. The degree of care required varies with the circumstances and increases greatly when one is dealing with a dangerous instrumentality. The usual definition *563of negligence set out in Edmunds v. Ripley, supra, found in the court’s instruction No. 5 was sufficient. The giving of a further instruction defining a gun as a dangerous instrumentality, the handling of which calls for the highest degree of care, may be, regarded as surplusage. It was given because requested and was not improper. See Naegele v. Dollen, 158 Neb. 373, 63 N. W. 2d 165. When the burden of exercising “the highest degree of care” is placed upon a defendant, it is difficult to understand how a more “adequate degree of duty” could be imposed.
The judgment of the district court is affirmed.
Affirmed.